Citation Nr: 1104309	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1971 
to August 1973 and in the Army National Guard from May 1981 to 
September 1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  In June 2010, the Board remanded the 
claim for additional development.

The Veteran's claim of entitlement to pension benefits has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over that issue, and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

A left eye disability was not affirmatively shown to have had 
onset during service; and a left eye disability, first documented 
after service, is not shown by the competent medical evidence to 
be related to an injury, disease, or event of service origin.


CONCLUSION OF LAW

A left eye disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131,5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in September 2004, December 2004, 
March 2006, November 2008, and June 2010; a rating decision in 
May 2005, a statement of the case in December 2005, and 
supplemental statements of the case in April 2007 and February 
2010.  Those documents discussed specific evidence, particular 
legal requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  VA 
made all efforts to notify and to assist the appellant with 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect in 
the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
October 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service Connection

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which 
is proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  That may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran contends that he has left eye vision loss and blood 
clots behind that eye that were caused or aggravated by his 
periods of active service. 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered.  Competency considers whether 
evidence is admissible as distinguished from whether the evidence 
is credible or the probative value of the evidence once the 
evidence is admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159 
(2010).

Initially, the Board must assess the Veteran's competence and 
credibility to assert that his left eye disability was caused by 
service.  A Veteran is competent to testify to factual matters of 
which he had first-hand knowledge.  Lay testimony is competent if 
it is limited to matters that the witness has actually observed 
and is within the realm of the personal knowledge of the witness.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 
465 (1994). 38 C.F.R. § 3.159(a)(2) (2010).  Additionally, the 
Board finds that the Veteran is credible and competent to report 
that he experienced episodes of temporary blindness in the left 
eye.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2) (2010); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

However, it does not necessarily follow that there is a 
relationship between his current left eye disability and service.  
In this case, the contemporaneous in-service evidence of record 
along with the post service evidence of record is of more 
probative and persuasive value that the Veteran's appellate 
assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran's service medical records are negative for any 
complaints or clinical findings of eye problems.  In an April 
1981 report of medical history, the Veteran denied having ever 
had eye trouble.  As the service medical records lack the 
documentation of the combination of manifestations sufficient to 
identify chronic residuals of a left eye disability and 
sufficient observation to establish chronicity during service, 
and as chronicity in service is not adequately supported by the 
service medical records, then a showing of continuity of 
symptomatology after service is required to support the claim.  

Post-service, VA medical records starting in 2004 contain 
complaints of episodes of temporary blindness in the left eye.  
The Veteran was diagnosed with left eye amaurosis fugax with a 
pertinent extensive history of emboli and vascular disease. The 
period without documented complaints interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b) (2010); Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).   

Thus, the determinative question in this case involves causation.  
However, due to the medical complexity of the issue involved, the 
Veteran's assertions alone are insufficient to establish service 
connection.  As a lay person the Veteran has not been shown to be 
qualified through education, training, and expertise to offer an 
opinion on a medical diagnosis or on medical causation.  Thus, 
his lay assertions are of little probative value when offered to 
establish a causal connection between his current disability and 
service.  

Moreover, with respect to the question of medical causation, VA 
obtained VA examinations and a medical opinion, which considered 
the Veteran's contentions.  VA examiners in January 2005, June 
2005, August 2009, and June 2010, did not associate the Veteran's 
left eye condition to service.  Significantly, a VA examiner in 
June 2010, following a review of the claims file and an 
examination of the Veteran, diagnosed amaurosis fugax of the left 
eye, mild bilateral cataracts, and compound myopic astigmatism 
with presbyopia.  The examiner opined that none of the diagnosed 
conditions were caused by or the result of the Veteran's military 
service.  The examiner found that the conditions had onset after 
service and were not considered refractive error, or congenital 
or developmental defects.  The examiner concluded that the 
Veteran's amaurosis fugax was directly related to poor 
cardiovascular health, which resulted in temporary episodes of 
lack of blood flow to the eye, as documented in the claims file.  
The examiner further indicated that the Veteran's cataracts were 
age-related.  

Similarly, on VA eye examination in January 2005, the examiner 
noted that the Veteran's complaints of temporary loss of vision, 
identified as amaurosis fugax, and opined that the Veteran's 
treatment records seemed to indicate that the reported episodes 
were caused by lack of blood flow to the eye, possibly caused by 
an ocular migraine.  The VA examiner opined that the Veteran 
needed reading glasses due to the aging process, or presbyopia, 
and that his vision problem was not related to his diabetes or 
the result any blood clots behind the eye.  On a subsequent VA 
ophthalmology examination dated in June 2005, the Veteran was 
noted to have a history of intermittent vision loss inconsistent 
with ocular migraine without headaches, and likely due to 
amaurosis fugax.  The Veteran underwent a VA neurological 
examination in August 2009 in which his left eye vision loss was 
attributed to a diagnosis of amaurosis fugax, consistent with his 
longstanding history of emboli and vascular disease. 

To the extent that the record contains a diagnosis of myopic 
astigmatism with presbyopia, disorders of refractive error of the 
eyes are not considered a disability for VA purposes and, thus, 
could not serve as a basis for awarding service connection absent 
evidence of aggravation during service by a superimposed disease 
or injury.  38 C.F.R. §§ 3.303(c), 4.9 (2010); Sabonis v. Brown, 
6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 513 (1993); 
Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 
(July 18, 1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 
(July 18, 1990), 56 Fed. Reg. 45711 (1990); VAOPGCPREC 11-99 
(Sept. 2, 1999), 65 Fed. Reg. 6257 (2000).

In any event, the Board notes that the VA examiner in June 2010 
diagnosed compound myopic astigmatism with presbyopia and opined 
that the condition was not caused by or the result of the 
Veteran's military service.  The examiner also found that the 
condition had onset after service and was not considered 
refractive error, or congenital or a developmental defect.  The 
examiner concluded that the Veteran's compound myopic astigmatism 
was a normal progression of eye function.  Similarly, in January 
2005 the Veteran was found to have left eye myopia and 
presbyopia.  The VA examiner opined that the Veteran needed 
reading glasses due to the aging process, or presbyopia.  

The Board finds that the VA examiners' opinions are both 
competent and credible.  The Board attaches significant probative 
value to the June 2010 opinion.  The opinion is reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the Veteran.  Prejean v. 
West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was 
based on review of the Veteran's claims file, to include the 
service treatment records, and it included an examination of the 
Veteran.  The examiner also explained why the Veteran's left eye 
disability was not caused by service and more likely attributable 
to the Veteran's nonservice-connected vascular condition.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Finally, to the extent that the Veteran claims service connection 
for a left eye disability as secondary to a vascular disability, 
the Board notes that the provisions of 38 C.F.R. § 3.310 apply 
only to service connection for secondary disabilities caused by a 
service-connected disability.  Inasmuch as service connection has 
not been established for a vascular disability, there is no legal 
basis for entitlement to service connection on a secondary basis 
where the primary disability is not service-connected.

In summary, the Board finds that the weight of the probative 
evidence does not attribute the Veteran's left eye disability to 
active duty, despite his contentions to the contrary.  
Significantly, the in-service and post-service objective evidence 
weighs against the Veteran's lay assertions.  Accordingly, the 
preponderance of the evidence is against the claim for service 
connection for a left eye disability and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


